Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 2, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153075                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  ROLA KOLAILAT,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                SC: 153075
                                                                   COA: 328333
                                                                   Washtenaw CC: 15-000839-DC
  LINDSEY McKENNETT,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the December 17, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MCCORMACK, J. (dissenting).

         I respectfully dissent from this Court’s order denying leave to appeal for the
  reasons identified in my dissenting statement in Mabry v Mabry, ___ Mich ___ (August
  2, 2016) (Docket No. 153082).

        BERNSTEIN, J., joins the statement of MCCORMACK, J.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 2, 2016
           s0726
                                                                              Clerk